FILED
                            NOT FOR PUBLICATION                             FEB 25 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


VALERIK GRIGORYAN,                               No. 10-70836

              Petitioner,                        Agency No. A097-101-957

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 13, 2014
                              Pasadena, California

Before: FARRIS, N.R. SMITH, and WATFORD, Circuit Judges.



       Valerik Grigoryan, native of the Soviet Union and citizen of Armenia,

petitions for review of a decision of the Board of Immigration Appeals (BIA)

affirming an immigration judge’s (IJ) denial of his applications for asylum,

withholding of removal, and protection under the Convention Against Torture


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
(CAT) based upon Grigoryan’s lack of credibility. We have jurisdiction under 8

U.S.C. § 1252. We review adverse credibility findings for substantial evidence.

Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir. 2004). We grant the petition for

review.

       The BIA reviewed the IJ’s adverse credibility determination for clear error,

but it did not adopt the IJ’s findings wholesale. Instead, the BIA identified only

one of the IJ’s findings as the basis for its adverse credibility determination.

Given that review, we may “look to the IJ’s oral decision as a guide to what lay

behind the BIA’s conclusion.” Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir.

2008). However, we only review “the reasons explicitly identified by the BIA, and

then examine the reasoning articulated in the IJ’s oral decision in support of those

reasons.” Id. “[W]e do not review those parts of the IJ’s adverse credibility

finding that the BIA did not identify as ‘most significant’ and did not otherwise

mention.” Id.

      In its decision, the BIA identified one significant reason—inconsistencies

regarding the name of his political party—to support Grigoryan’s adverse

credibility finding. Substantial evidence does not support this conclusion. The

record is unclear as to whether Grigoryan was actually confronted or changed his

testimony with regard to the name of his political party. There is evidence of poor


                                          -2-
translation with regard to the terms “national” and “people.” However, there is no

evidence that Grigoryan was confronted and given an opportunity to explain

whether the “Armenian People’s Front” is different from “HZHCH” or the

“Ardarutyun (Justice) Party.” See Chen v. Ashcroft, 362 F.3d 611, 618 (9th Cir.

2004). Further, Grigoryan was not able to provide corroborating evidence, because

he had no notice that his failure to present his wife and children as witnesses at the

hearing would result in an adverse credibility finding. See Sidhu v. INS, 220 F.3d

1085, 1091-92 (9th Cir. 2000). Because there were translation issues, which

undermine the adverse credibility finding, see He v. Ashcroft, 328 F.3d 593, 598

(9th Cir. 2003), a lack of confrontation, and improper notice that corroborating

evidence was needed, we remand Grigoryan’s asylum, withholding of removal,

and CAT claims to the BIA for a new evidentiary hearing with respect to

credibility and merits determination. See Soto–Olarte v. Holder, 555 F.3d 1089,

1095–96 (9th Cir. 2009). We remand on an open record for both Grigoryan and

the government to supplement, should they wish.

      PETITION FOR REVIEW GRANTED and REMANDED.




                                          -3-